Direct line: (514) 340-8790 Direct fax: (514) 734-8379 Cell: (514) 294-2979 lmatthews@gildan.com VIA EDGAR January 24, 2012 United States Securities and Exchange Commission Division of Corporate Finance Washington, D.C. Re:Gildan Activewear Inc. Form 40-F for Fiscal Year Ended October 2, 2011 Filed December 12, 2011 File No. 001-14830 Dear Sirs: We acknowledge receipt of your comment letter dated January 19, 2012 in connection with the above-referenced matter. Further to our telephone conversation with Ms. Suying Li, we would like to advise you that we will provide you with the requested response by February 16, 2012. Should you have any questions or concerns, do not hesitate to contact the undersigned. Yours very truly, Lindsay Matthews Vice-President, General Counsel and Corporate Secretary LM/cg
